Citation Nr: 0934132	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for right leg amputation 
claimed as secondary to service connected right knee total 
replacement.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Veteran asserts that he underwent a right leg amputation 
as the result of his service-connected right knee disability.  
In this regard, he contends that braces prescribed for 
treatment of his service-connected right knee disability 
caused him to sustain nonhealing right leg ulcerations, and 
ultimately, a right leg amputation.  VA medical records 
reflect that in August 2003 the Veteran was prescribed a 
right knee brace due to instability.  VA medical records from 
October 2003 to March 2004 reflect treatment for lower 
extremity edema/chronic venous stasis ulcers/dermatitis and 
nonhealing ulcers of the legs, specifically the calf and 
tibial area, with vascular compromise of the right lower 
extremity with progressive ischemic tissue loss.  

In March 2004, the Veteran underwent a right above-the-knee 
amputation as a result of nonhealing ulcers of the right 
lower extremity.  The Veteran is service-connected for a 
right total knee replacement.  In addition, the Veteran has 
non service-connected diabetes mellitus.  However, there is 
no medical evidence opining as to whether or not the 
Veteran's right knee amputation is related to his service-
connected right knee disability or diabetes, or some other 
cause.  Thus, the Board has insufficient competent medical 
evidence on file to make a decision on the claim.  
Accordingly, the Veteran should be scheduled for an 
appropriate VA examination to determine the nature and 
etiology of his right knee amputation.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).

Accordingly, this matter is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature and 
etiology of the Veteran right knee 
amputation. The entire claims file must 
be made available to the physician 
designated to examine the Veteran.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail. 

The examiner should opine whether it is 
at least as likely as not (i.e. there is 
a 50 percent or greater probability) that 
the Veteran's right knee amputation (a) 
was caused, or (b) was aggravated by the 
Veteran's service-connected right knee 
disability, to include the use of a right 
knee brace.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310 (as revised effective in 
October 2006).   

In rendering this opinion, the examiner 
should, to the extent possible, 
distinguish symptoms attributable to the 
Veteran's service-connected right knee 
disability, from those attributable to 
any non service-connected disabilities, 
to include diabetes mellitus or other 
identifiable cause.  

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for right leg 
amputation claimed as secondary to 
service connected right knee total 
replacement.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



